DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 23 October 2020, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 8, and 18.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn and claims 1, 3-8, 10-15, and 17-22 are allowed.

Response to Arguments
Applicant’s arguments, see pages 8-14 of the Applicant’s Remarks, filed 23 October 2020, with respect to the rejection of claims 1, 3-8, 10-15, and 17-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 3-8, 10-15, and 17-22 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed based on the combination of features including: “a one-way communications interface circuitry configured to communicatively couple to a monitoring and protection system to only receive data transmitted by the monitoring and protection system;” “processor configured to emulate the monitoring and protection system by … deriving a first condition measurement based on the raw sensor data by executing a monitoring and protection system emulator performing the same transformation upon the received raw sensor data as that performed by the monitoring and protection system according to the first configuration data;” and “a two-way communications interface circuitry configured to communicate the measurement to an external system, ,communicate a query received from the external system to the processor requesting a second condition measurement, different from the first condition measurement; wherein the processor is further configured to derive the second condition measurement based on the raw sensor data in response to receipt of the query.”  This combination of features, which is not taught or suggested by the prior art, allows an external system to request and access the same condition measurements that would be derived by a “monitoring and protection system for monitor operations of a machinery,” while keeping the monitoring and protection system data completely secure. 
Zilberstein (US PGPub 20090002150) is the closest prior art to the claimed invention, including a one-way communication interface for securely transmitting sensor data from a facility to a remotely located control center, emulation of a monitoring protocol for sensor data, such that computers in a control center can receive data as though it were received directly from sensors in the facility (i.e. as raw sensor data), and a two-way interface between the control center server and another computer via public emulator performing the same transformation upon the received raw sensor data as that performed by the monitoring and protection system according to the first configuration data.”  Zilberstein also provides very little detail regarding the two-way communication interface and does not describe any query based on which a condition measurement is made, let alone a “second condition measurement, different from the first condition measurement.”  While  Zilberstein discloses a plurality of sensors in the facility, there is no specific indication of the kinds of condition measurements that are derived from the data, so the claimed “second condition measurement” derived in response to a request from an external system made over a two-way communication interface is neither taught nor suggested by Zilberstein. 
Donovan et al. (US PGPub 20050151659) teaches that fault indicators may use one-way communication to transmit condition data to a remote location or have two-way communication to respond to a polling request.  However, this appears to be discussed with regard to multiple embodiments and although there are multiple intermediary devices, there is no clear disclosure of an element including both one-way and two-way communication interfaces (e.g. one for communication with fault indicators and the other for communication with an external system).  Donovan also does not teach or suggest any emulation of processing data to derive condition measurements (e.g. emulation of the fault indicators).  
Blaufuss (US PGPub 20150179041) discloses a communicative connection between protection modules and a monitoring device, where the connection can be either bidirectional or unidirectional and teaches selectively requesting sensor data from 
Frenkel et al. (US Pat 9762536) teaches secure communication by transmitting data from one computer to another using two one-way links, with a data security engine in between.  There is no suggestion of emulating a monitoring and protection system and the data security engine has two one-way links, as opposed to including both a one-way link and a two-way link.
Claims 8 and 18 include similar analogous limitations to the ones recited above with respect to claim 1 and are allowed for essentially the same reasons.
Claims 3-7, 10-15, 17, and 19-22 each depend on one of claims 1, 8, and 18 and are allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862